Affirmed and Memorandum Opinion filed June 3, 2004








Affirmed and Memorandum Opinion filed June 3, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00046-CR
____________
 
SAMUEL
ZENDEJAS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
179th District Court
Harris County,
Texas
Trial Court Cause No.
947,625
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a plea of guilty to the offense of
aggravated robbery.  On December 22,
2003, the trial court sentenced appellant to confinement for thirteen years in
the Institutional Division of the Texas Department of Criminal Justice and
assessed a fine in the amount of $10,000.00. 
Appellant filed a pro se notice of appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  Sixty days
have elapsed and as of this date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 3, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman. 
Do Not Publish C Tex. R. App. P. 47.2(b).